DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 05/04/2021. Claims 1-20 are considered in this office action. Claims 1-20 have been amended. Claims 1-20 are pending examination.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references, alone or in combination, teach the amended limitations of independent claim 1

Applicant’s argument A. with respect to independent claim 1 pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Horita et al. (US 2017/0113686 A1) in view of Schpok (US 2018/0112993 A1).
Regarding claim 1, Horita teaches “An information display apparatus for a vehicle (Abstract lines 1-4 teaches a traveling control system including an on-vehicle control device and a display device), the information display apparatus comprising: an external sensor configured to acquire information on a surrounding environment of the vehicle (Par. [0008] lines 5-8 teaches an externality recognition information acquisition unit that receives externality recognition information from an externality sensor ascertaining objects outside the self-vehicle, and Par. [0051] lines 1-6 teaches the externality sensor group recognizes obstacles and/or characteristic objects in a given range around the vehicle and includes a camera); and a display controller configured to control a display to display an icon that comprehensively represents i) a content of a course or running of the vehicle depending on the surrounding environment (Fig. 16 shows screen input and output unit 240 which includes a driving behavior mode display portion 1151, a control event notification display portion 1152, a navigation information display portion 1153, and a traveling track information display portion 1154, and shows a traveling track 1180 of the self vehicle 1171 and a future lane change traveling track 1181 due to a low-speed vehicle 1172) and ii) the surrounding environment related to the content of the course or the running (Fig. 14 shows screen input and output unit 204 displaying control event notification display portion 1002; Par. [0142] lines 1-3 teaches the control event notification display portion 1002 displays a content (content of the course or running of the vehicle) and cause (surrounding environment 1002 can use an icon representing the content and the cause of the control event), wherein the display controller controls the display to display detailed information on i) the content of the course or the running of the vehicle and ii) the surrounding environment related to the content of the course or the running (Par. [0114] lines 5-7 teaches the content of the control event (detailed information on the content of the course or the running of the vehicle) and its cause (surrounding environment responsible) are displayed on the on-vehicle display device based on the output control event, Par. [0125] lines 10-13 teaches the HMI output unit of the on-vehicle display device performs an HMI output content decision process and decides (selects) the content (icon) to be output to the screen input and output unit 240, and Par. [0143] lines 15-19 teaches the control event notification display portion 1002 can use an icon representing the content and the cause of the control event)”, however Horita does not explicitly teach the display controller displaying the detailed information “in response to receiving a selection of the displayed icon”.
	From the same field of endeavor, Schpok teaches the display controller displaying the detailed information “in response to receiving a selection of the displayed icon (Par. [0058] lines 1-3 and 6-8 teaches an instruction window includes icons depicting the type of navigational landmark referenced in the initial navigation instruction, and additional information regarding the corresponding 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Horita to incorporate the teachings of Schpok to have the display controller taught by Horita display detailed information in response to receiving selection of the displayed icon as taught by Schpok.
	The motivation for doing so would be to provide the user with access to additional information regarding the icon (Schpok, Par. [0058] lines 6-8).
Regarding claim 3, the combination of Horita and Schpok teaches all the limitations of claim 1 above, and further teaches “an automated driving controller configured to control the vehicle automatically driven (Horita, Abstract lines 3-4 teaches an on-vehicle control device which performs traveling control on the vehicle), wherein: the automated driving controller creates a scenario about control of the course and the running of the vehicle automatically driven depending on the surrounding environment (Horita, Par. [0056] lines 7-11 and Par. [0057] lines 6-9 teach a driving behavior is determined while a surrounding environment is recognized and how to perform traveling control is decided based on the driving behavior, and the driving behavior includes internal states that denote traveling control states in the driving behavior); the icon comprehensively represents a content of the control of the course or the running of the vehicle automatically driven and the surrounding environment related to the control of the control of the course or the running; and when the displayed icon is selected, the display controller controls the display to display detailed information on the content of the content of the control of the course or the running of the vehicle automatically driven and the surrounding environment related to the content of the control of the course or the running (Horita, Par. [0114] lines 5-7 teaches the content of the control event (comprehensive detailed information on the content of the control of the course or the running of the vehicle) and its cause (surrounding environment responsible) are displayed on the on-vehicle display device based on the output control event, Par. [0125] lines 10-13 teaches the HMI output unit of the on-vehicle display device performs an HMI output content decision process and decides (selects) the content (icon) to be output to the screen input and output unit 240 (selectably displays), and Par. [0143] lines 15-19 teaches the control event notification display portion 1002 can use an icon representing the content and the cause of the control event) (Schpok, Par. [0058] lines 1-3 and 6-8 teaches an instruction window includes icons (displayed icons) depicting the type of navigational landmark referenced in the initial navigation instruction, and additional information regarding the corresponding navigational landmark is accessed and displayed when individually selected (in response to selection of displayed icon))”.
Regarding claim 11, the combination of Horita and Schpok teaches all the limitations of claim 1 above, and further teaches “wherein the surrounding environment includes an obstacle, or an object to be avoided which is related to the content of the course or the running of the vehicle (Horita, Par. [0035] lines 12-15 and 26-27 teaches an externality recognition information integration unit the manages out-of-vehicle (surrounding environment) object information acquired from the externality sensor group and a traveling control cause specifying unit that specifies a cause target object of traveling control)”.
Regarding claim 13, the combination of Horita and Schpok teaches all the limitations of claim 3 above, and further teaches “wherein the surrounding environment includes an obstacle, or an object to be avoided which is related to the content of the course or the running of the vehicle (Horita, Par. [0035] lines 12-15 and 26-27 teaches an externality recognition information integration unit the manages out-of-vehicle (surrounding environment) object information acquired from the externality sensor group and a traveling control cause specifying unit that specifies a cause target object of traveling control)”.

Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horita et al. (US 2017/0113686 A1) in view of Schpok (US 2018/0112993 A1) and further in view of Yoshioka et al. (US 2008/0177462 A1).
Regarding claim 2, the combination of Horita and Schpok teaches all the limitations of claim 1 above, and further teaches “wherein the display controller is configured to acquire a distance or a period of time from a current location of the vehicle to a spot or a section in which a situation represented by the icon occurs (Horita, Par. [0051] lines 6-10 teaches an externality sensor group, which can include a  and wherein the display controller controls the display to display the detailed information in response to the selection of the displayed icon (Horita, Par. [0114] lines 5-7 teaches the content of the control event (detailed information on the content of the course or the running of the vehicle) and its cause (surrounding environment responsible) are displayed on the on-vehicle display device based on the output control event, Par. [0125] lines 10-13 teaches the HMI output unit of the on-vehicle display device performs an HMI output content decision process and decides (selects) the content (icon) to be output to the screen input and output unit 240, and Par. [0143] lines 15-19 teaches the control event notification display portion 1002 can use an icon representing the content and the cause of the control event) (Schpok, Par. [0058] lines 1-3 and 6-8 teaches an instruction window includes icons (displayed icons) depicting the type of navigational landmark referenced in the initial navigation instruction, and additional information regarding the corresponding navigational landmark is accessed and displayed when individually selected (in response to selection of displayed icon))”. However, the combination of Horita and Schpok does not explicitly teach displaying the detailed information “only when the distance acquired by the display controller is equal to or greater than a threshold”.
	From the same field of endeavor, Yoshioka teaches displaying the detailed information “only when the distance acquired by the distance acquisition unit is equal to or greater than a threshold (Par. [0170] lines 1-2 teaches changing the display mode according to the distance from the current position to the branch point (icon) and Par. [0172] lines 1-7 teaches the display control unit comparing the distance between the current location and the branch point with a threshold, and when the distance is greater than the threshold, the display control unit adopts a display mode which displays information in detail)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Horita and Schpok to incorporate the teachings of Yoshioka to have the display taught by the combination of Horita and Schpok only display the detailed information when the distance between the current vehicle position and the icon is greater than a threshold as taught by Yoshioka.
	The motivation for doing so would be to display the information which the user primarily desires to comprehend (Yoshioka, Par. [0171] lines 2-4).
Regarding claim 4, the combination of Horita, Schpok, and Yoshioka teaches all the limitations of claim 2 above, and further teaches “an automated driving controller configured to control the vehicle automatically driven (Horita, Abstract lines 3-4 teaches an on-vehicle control device which performs traveling control on the vehicle), wherein: the automated driving controller creates a scenario about control of the course and the running of the vehicle automatically driven depending on the surrounding environment (Horita, ; the icon comprehensively represents a content of the control of the course or the running of the vehicle automatically driven and the surrounding environment related to the control of the control of the course or the running; and when the displayed icon is selected, the display controller controls the display to display detailed information on the content of the content of the control of the course or the running of the vehicle automatically driven and the surrounding environment related to the content of the control of the course or the running (Horita, Par. [0114] lines 5-7 teaches the content of the control event (comprehensive detailed information on the content of the control of the course or the running of the vehicle) and its cause (surrounding environment responsible) are displayed on the on-vehicle display device based on the output control event, Par. [0125] lines 10-13 teaches the HMI output unit of the on-vehicle display device performs an HMI output content decision process and decides (selects) the content (icon) to be output to the screen input and output unit 240 (selectably displays), and Par. [0143] lines 15-19 teaches the control event notification display portion 1002 can use an icon representing the content and the cause of the control event) (Schpok, Par. [0058] lines 1-3 and 6-8 teaches an instruction window includes icons (displayed icons) depicting the type of navigational landmark 
Regarding claim 12, the combination of Horita, Schpok, and Yoshioka teaches all the limitations of claim 2 above, and further teaches “wherein the surrounding environment includes an obstacle, or an object to be avoided which is related to the content of the course or the running of the vehicle (Horita, Par. [0035] lines 12-15 and 26-27 teaches an externality recognition information integration unit the manages out-of-vehicle (surrounding environment) object information acquired from the externality sensor group and a traveling control cause specifying unit that specifies a cause target object of traveling control)”.
Regarding claim 14, the combination of Horita, Schpok, and Yoshioka teaches all the limitations of claim 4 above, and further teaches “wherein the surrounding environment includes an obstacle, or an object to be avoided which is related to the content of the course or the running of the vehicle (Horita, Par. [0035] lines 12-15 and 26-27 teaches an externality recognition information integration unit the manages out-of-vehicle (surrounding environment) object information acquired from the externality sensor group and a traveling control cause specifying unit that specifies a cause target object of traveling control)”.

Claims 5-6, 8-10, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horita et al. (US 2017/0113686 A1) in view of Schpok (US 2018/0112993 A1), in view of An et al. (US 2015/0134180 A1), and further in view of Yoshioka et al. (US 2008/0177462 A1).
Regarding claim 5, the combination of Horita and Schpok teaches all the limitations of claim 3 above, and further teaches “the display controller controls the display to display detailed information for the one of the displayed icons (Horita, Par. [0114] lines 5-7 teaches the content of the control event (comprehensive detailed information on the content of the control of the course or the running of the vehicle) and its cause (surrounding environment responsible) are displayed on the on-vehicle display device based on the output control event, Par. [0125] lines 10-13 teaches the HMI output unit of the on-vehicle display device performs an HMI output content decision process and decides (selects) the content (icon) to be output to the screen input and output unit 240 (selectably displays), and Par. [0143] lines 15-19 teaches the control event notification display portion 1002 can use an icon representing the content and the cause of the control event) (Schpok, Par. [0058] lines 1-3 and 6-8 teaches an instruction window includes icons (displayed icons) depicting the type of navigational landmark referenced in the initial navigation instruction, and additional information regarding the corresponding navigational landmark is accessed and displayed when individually selected (in response to selection of displayed icon))”. However the combination of Horita and Schpok does not explicitly teach “the display controller controls the display to display a plurality of icons including the icon, the icons being arranged in sequence in a traveling direction within a visual field of a passenger, the icons indicating a plurality of courses of automated driving created by the automated driving controller; the display controller is configured to, in response to a selection of one of the displayed icons, acquire a distance or a period of time from a current location of the vehicle to a spot or a section in which a situation represented by the one of the icons occurs”; and the display displays information for the icon “only when the distance or the period of time acquired by the display controller is equal to or greater than a threshold”.
	From the same field of endeavor, An teaches “the display controller controls the display to display a plurality of icons including the icon, the icons being arranged in sequence in a traveling direction within a visual field of a passenger, the icons indicating a plurality of courses of automated driving created by the automated driving controller (Fig. 8 shows a route guidance display region A that displays a driving route used to determine an overall route and main turning points (plurality of courses) are sequentially indicated, and a current driving information display region E and a subsequent driving information display region F are displayed in a traveling direction; Par. [0083] lines 51-52 teaches the autonomous driving information (courses of automated driving) may be displayed in an image form (e.g. using the icons shown in Fig. 9), and Par. [0086] lines 1-2 teaches a display means on the front part of the vehicle (within a visual field of a passenger)); the display controller is configured to, in response to a selection of one of the displayed icons, acquire a distance or a period of time from a current location of the vehicle to a spot or a section in which a situation represented by the one of the icons occurs (Fig. 8 shows a screen of the navigation unit 120 that includes subsequent driving information display region F that indicates an amount of time (from the current location) until the (displayed selected icon) driving behavior will occur)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Horita and Schpok to incorporate the teachings of An to have the display taught by the combination of Horita and Schpok display a plurality of icons arranged in sequence in a traveling direction within a passenger view that indicate courses of automated driving and further comprises a controller configured to acquire a time period from a current vehicle location to a spot or section represented by the selected icon taught by An.
	The motivation for doing so would be to inform the driver of the status of the current and subsequent autonomous driving and increase a possibility of prediction (An, Par. [0083] lines 8-12).
	However, the combination of Horita, Schpok, and An above does not explicitly teach the display displays information for the icon “only when the distance or the period of time acquired by the display controller is equal to or greater than a threshold”.
	From the same field of endeavor, Yoshioka teaches the display displays information for the icon “only when the distance or the period of time acquired by the display controller is equal to or greater than a threshold (Par. [0170] lines 1-2 teaches changing the display mode according to the distance from the current position to the branch point (icon) and Par. [0172] lines 1-7 teaches the display control unit comparing the distance between the current location and the branch point with a threshold, and when the distance is greater than the threshold, the display control unit adopts a display mode which displays information in detail)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Horita, Schpok, and An to incorporate the teachings of Yoshioka to have the displayed information of the icons taught by the combination of Horita, Schpok, and An represent when the distance between the current vehicle position and the icon is greater than a threshold as taught by Yoshioka.
	The motivation for doing so would be to display the information which the user primarily desires to comprehend (Yoshioka, Par. [0171] lines 2-4).
Regarding claim 6, the combination of Horita, Fujiwara, and Yoshioka teaches all the limitations of claim 4 above, and further teaches “the display controller controls the display to display detailed information for the one of the displayed icons (Horita, Par. [0114] lines 5-7 teaches the content of the control event (comprehensive detailed information on the content of the control of the course or the running of the vehicle) and its cause (surrounding 240 (selectably displays), and Par. [0143] lines 15-19 teaches the control event notification display portion 1002 can use an icon representing the content and the cause of the control event) (Schpok, Par. [0058] lines 1-3 and 6-8 teaches an instruction window includes icons (displayed icons) depicting the type of navigational landmark referenced in the initial navigation instruction, and additional information regarding the corresponding navigational landmark is accessed and displayed when individually selected (in response to selection of displayed icon)) only when the distance or the period of time acquired by the display controller is equal to or greater than a threshold (Yoshioka, Par. [0170] lines 1-2 teaches changing the display mode according to the distance from the current position to the branch point (icon) and Par. [0172] lines 1-7 teaches the display control unit comparing the distance between the current location and the branch point with a threshold, and when the distance is greater than the threshold, the display control unit adopts a display mode which displays information in detail)”. However the combination of Horita, Schpok, and Yoshioka does not explicitly teach “the display controller controls the display to display a plurality of icons including the icon, the icons being arranged in sequence in a traveling direction within a visual field of a passenger, the icons indicating a plurality of courses of automated driving created by the automated driving controller; the display controller is configured to, in response to a selection of one of the displayed icons, acquire the distance or the period of time from the current location of the vehicle to the spot or the section in which the situation represented by the one of the icons occurs”.
	From the same field of endeavor, An teaches “the display displays a plurality of icons including the icon, the icons being arranged in sequence in a traveling direction within a visual field of a passenger, the icons indicating a plurality of courses of automated driving created by the automated driving controller (Fig. 8 shows a route guidance display region A that displays a driving route used to determine an overall route and main turning points (plurality of courses) are sequentially indicated, and a current driving information display region E and a subsequent driving information display region F are displayed in a traveling direction; Par. [0083] lines 51-52 teaches the autonomous driving information (courses of automated driving) may be displayed in an image form (e.g. using the icons shown in Fig. 9), and Par. [0086] lines 1-2 teaches a display means on the front part of the vehicle (within a visual field of a passenger)); the display controller is configured to, in response to the selection of one of the icons, acquire the distance or the period of time from the current location of the vehicle to the spot or the section in which the situation represented by the one of the icons occurs (Fig. 8 shows a screen of the navigation unit 120 that includes subsequent driving information display region F that indicates an amount of time (from 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Horita, Schpok, and Yoshioka to incorporate the teachings of An to have the display taught by the combination of Horita, Schpok, and Yoshioka display a plurality of icons arranged in sequence in a traveling direction within a passenger view that indicate courses of automated driving and acquire a time period from a current vehicle location to a spot or section represented by the selected icon taught by An.
	The motivation for doing so would be to inform the driver of the status of the current and subsequent autonomous driving and increase a possibility of prediction (An, Par. [0083] lines 8-12).
Regarding claim 8, the combination of Horita, Schpok, and Yoshioka teaches all the limitations of claim 4 above, and further teaches “the display controller controls the display to display icons within a visual field of a passenger, each of the icons indicating a previous course of automated driving along with a future course of the automated driving, respectively (Horita, Fig. 16 shows screen input and output unit 240 which includes a driving behavior mode display portion 1151, a control event notification display portion 1152, a navigation information display portion 1153, and a traveling track information display portion 1154, and shows a traveling track 1180 (previous course) of the self vehicle 1171 and a future lane change traveling track 1181 (future course) due to a low-speed vehicle 1172, ; and in response to the selection of the one of the displayed icons indicating the previous course, the display controller controls the display to display detailed information for the one of the displayed icons indicating the previous course of the automated driving (Horita, Par. [0114] lines 5-7 teaches the content of the control event (comprehensive detailed information on the content of the control of the course or the running of the vehicle) and its cause (surrounding environment responsible) are displayed on the on-vehicle display device based on the output control event, Par. [0125] lines 10-13 teaches the HMI output unit of the on-vehicle display device performs an HMI output content decision process and decides (selects) the content (icon) to be output to the screen input and output unit 240 (selectably displays), and Par. [0143] lines 15-19 teaches the control event notification display portion 1002 can use icons representing the content and the cause of the control event) (Schpok, Par. [0058] lines 1-3 and 6-8 teaches an instruction window includes icons (displayed icons) depicting the type of navigational landmark referenced in the initial navigation instruction, and additional information regarding the corresponding navigational landmark is accessed and displayed when individually selected (in response to selection of displayed icon))”. However, the combination of Horita, Schpok, and Yoshioka does not a plurality of icons including the icon, the icons being arranged in sequence”.
	From the same field of endeavor, An teaches the display displays “a plurality of icons including the icon, the icons being arranged in sequence (Fig. 8 shows a route guidance display region A that displays a driving route used to determine an overall route and main turning points (plurality of courses) are sequentially indicated, and a current driving information display region E and a subsequent driving information display region F are displayed in a traveling direction; Par. [0083] lines 51-52 teaches the autonomous driving information (courses of automated driving) may be displayed in an image form (e.g. using the icons shown in Fig. 9), and Par. [0086] lines 1-2 teaches a display means on the front part of the vehicle (within a visual field of a passenger))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Horita, Schpok, and Yoshioka to incorporate the teachings of An to have the display taught by the combination of Horita, Schpok, and Yoshioka display a plurality of icons arranged in sequence as taught by An.
	The motivation for doing so would be to inform the driver of the status of the current and subsequent autonomous driving and increase a possibility of prediction (An, Par. [0083] lines 8-12).
Regarding claim 9, the combination of Horita, Schpok, An, and Yoshioka teaches all the limitations of claim 5 above, and further teaches “the display controller controls the display to display a plurality of icons arranged in sequence within the visual field of the passenger, each of the icons indicating a previous course of automated driving along with a future course of the automated driving, respectively (Horita, Fig. 16 shows screen input and output unit 240 which includes a driving behavior mode display portion 1151, a control event notification display portion 1152, a navigation information display portion 1153, and a traveling track information display portion 1154, and shows a traveling track 1180 (previous course) of the self vehicle 1171 and a future lane change traveling track 1181 (future course) due to a low-speed vehicle 1172, Par. [0041] lines 1-2 teaches the on-vehicle display device mounted on the vehicle (in visual field of the passenger), and Par. [0143] lines 15-19 teaches the control event notification display portion can use icons representing the content and the cause of the control event (including the previous and future courses of the automated driving)) (An, Fig. 8 shows a route guidance display region A that displays a driving route used to determine an overall route and main turning points (plurality of courses) are sequentially indicated, and a current driving information display region E and a subsequent driving information display region F are displayed in a traveling direction; Par. [0083] lines 51-52 teaches the autonomous driving information (courses of automated driving) may be displayed in an image form (e.g. using the icons shown in Fig. 9), and Par. [0086] lines 1-2 teaches a display means on the front part of the vehicle (within a visual field of a passenger)); and in response to the selection of one of the displayed icons indicating the previous course, the display controller controls the display to display detailed information for the one of the displayed icons indicating the previous course of the automated driving (Horita, Par. [0114] lines 5-7 teaches the content of the control event (comprehensive detailed information on the content of the control of the course or the running of the vehicle) and its cause (surrounding environment responsible) are displayed on the on-vehicle display device based on the output control event, Par. [0125] lines 10-13 teaches the HMI output unit of the on-vehicle display device performs an HMI output content decision process and decides (selects) the content (icon) to be output to the screen input and output unit 240 (selectably displays), and Par. [0143] lines 15-19 teaches the control event notification display portion 1002 can use icons representing the content and the cause of the control event) (Schpok, Par. [0058] lines 1-3 and 6-8 teaches an instruction window includes icons (displayed icons) depicting the type of navigational landmark referenced in the initial navigation instruction, and additional information regarding the corresponding navigational landmark is accessed and displayed when individually selected (in response to selection of displayed icon))”.
Regarding claim 10, the combination of Horita, Schpok, An, and Yoshioka teaches all the limitations of claim 6 above, and further teaches “the display controller controls the display to display a plurality of icons arranged in sequence within the visual field of the passenger, each of the icons indicating a previous course of automated driving along with a future course of the automated driving, respectively (Horita, Fig. 16 shows screen input and output unit 240 1151, a control event notification display portion 1152, a navigation information display portion 1153, and a traveling track information display portion 1154, and shows a traveling track 1180 (previous course) of the self vehicle 1171 and a future lane change traveling track 1181 (future course) due to a low-speed vehicle 1172, Par. [0041] lines 1-2 teaches the on-vehicle display device mounted on the vehicle (in visual field of the passenger), and Par. [0143] lines 15-19 teaches the control event notification display portion can use icons representing the content and the cause of the control event (including the previous and future courses of the automated driving)) (An, Fig. 8 shows a route guidance display region A that displays a driving route used to determine an overall route and main turning points (plurality of courses) are sequentially indicated, and a current driving information display region E and a subsequent driving information display region F are displayed in a traveling direction; Par. [0083] lines 51-52 teaches the autonomous driving information (courses of automated driving) may be displayed in an image form (e.g. using the icons shown in Fig. 9), and Par. [0086] lines 1-2 teaches a display means on the front part of the vehicle (within a visual field of a passenger)); and in response to a selection of one of the icons indicating the previous course, the display controller controls the display to display detailed information for the one of the displayed icons indicating the previous course of the automated driving (Horita, Par. [0114] lines 5-7 teaches the content of the control event (comprehensive detailed information on the content of the control of 240 (selectably displays), and Par. [0143] lines 15-19 teaches the control event notification display portion 1002 can use icons representing the content and the cause of the control event) (Schpok, Par. [0058] lines 1-3 and 6-8 teaches an instruction window includes icons (displayed icons) depicting the type of navigational landmark referenced in the initial navigation instruction, and additional information regarding the corresponding navigational landmark is accessed and displayed when individually selected (in response to selection of displayed icon))”.
Regarding claim 15, the combination of Horita, Schpok, An, and Yoshioka teaches all the limitations of claim 5 above, and further teaches “wherein the surrounding environment includes an obstacle, or an object to be avoided which is related to the content of the course or the running of the vehicle (Horita, Par. [0035] lines 12-15 and 26-27 teaches an externality recognition information integration unit the manages out-of-vehicle (surrounding environment) object information acquired from the externality sensor group and a traveling control cause specifying unit that specifies a cause target object of traveling control)”.
Regarding claim 16, the combination of Horita, Schpok, Yoshioka, and An teaches all the limitations of claim 6 above, and further wherein the surrounding environment includes an obstacle, or an object to be avoided which is related to the content of the course or the running of the vehicle (Horita, Par. [0035] lines 12-15 and 26-27 teaches an externality recognition information integration unit the manages out-of-vehicle (surrounding environment) object information acquired from the externality sensor group and a traveling control cause specifying unit that specifies a cause target object of traveling control)”.
Regarding claim 18, the combination of Horita, Schpok, Yoshioka, and An teaches all the limitations of claim 8 above, and further teaches “wherein the surrounding environment includes an obstacle, or an object to be avoided which is related to the content of the course or the running of the vehicle (Horita, Par. [0035] lines 12-15 and 26-27 teaches an externality recognition information integration unit the manages out-of-vehicle (surrounding environment) object information acquired from the externality sensor group and a traveling control cause specifying unit that specifies a cause target object of traveling control)”.
Regarding claim 19, the combination of Horita, Schpok, An, and Yoshioka teaches all the limitations of claim 9 above, and further teaches “wherein the surrounding environment includes an obstacle, or an object to be avoided which is related to the content of the course or the running of the vehicle (Horita, Par. [0035] lines 12-15 and 26-27 teaches an externality recognition information integration unit the manages out-of-vehicle (surrounding environment) object information acquired from the externality sensor group and a traveling control 
Regarding claim 20, the combination of Horita, Schpok, Yoshioka, and An teaches all the limitations of claim 10 above, and further teaches “wherein the surrounding environment includes an obstacle, or an object to be avoided which is related to the content of the course or the running of the vehicle (Horita, Par. [0035] lines 12-15 and 26-27 teaches an externality recognition information integration unit the manages out-of-vehicle (surrounding environment) object information acquired from the externality sensor group and a traveling control cause specifying unit that specifies a cause target object of traveling control)”.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horita et al. (US 2017/0113686 A1) in view of Schpok (US 2018/0112993 A1) and further in view of An et al. (US 2015/0134180 A1).
Regarding claim 7, the combination of Horita and Schpok teaches all the limitations of claim 3 above, and further teaches “the display controller controls the display to display icons within a visual field of a passenger, each of the icons indicating a previous course of automated driving along with a future course of the automated driving, respectively (Horita, Fig. 16 shows screen input and output unit 240 which includes a driving behavior mode display portion 1151, a control event notification display portion 1152, a navigation information display portion 1153, and a traveling track information display 1154, and shows a traveling track 1180 (previous course) of the self vehicle 1171 and a future lane change traveling track 1181 (future course) due to a low-speed vehicle 1172, Par. [0041] lines 1-2 teaches the on-vehicle display device mounted on the vehicle (in visual field of the passenger), and Par. [0143] lines 15-19 teaches the control event notification display portion can use icons representing the content and the cause of the control event (including the previous and future courses of the automated driving)); and in response to a selection of the one of the displayed icons indicating the previous course, the display controller controls the display to display detailed information for the one of the displayed icons indicating the previous course of the automated driving (Horita, Par. [0114] lines 5-7 teaches the content of the control event (comprehensive detailed information on the content of the control of the course or the running of the vehicle) and its cause (surrounding environment responsible) are displayed on the on-vehicle display device based on the output control event, Par. [0125] lines 10-13 teaches the HMI output unit of the on-vehicle display device performs an HMI output content decision process and decides (selects) the content (icon) to be output to the screen input and output unit 240 (selectably displays), and Par. [0143] lines 15-19 teaches the control event notification display portion 1002 can use icons representing the content and the cause of the control event) (Schpok, Par. [0058] lines 1-3 and 6-8 teaches an instruction window includes icons (displayed icons) depicting the type of navigational landmark referenced in the initial navigation instruction, and additional information regarding a plurality of icons including the icon, the icons being arranged in sequence”.
	From the same field of endeavor, An teaches the display displays “a plurality of icons including the icon, the icons being arranged in sequence (Fig. 8 shows a route guidance display region A that displays a driving route used to determine an overall route and main turning points (plurality of courses) are sequentially indicated, and a current driving information display region E and a subsequent driving information display region F are displayed in a traveling direction; Par. [0083] lines 51-52 teaches the autonomous driving information (courses of automated driving) may be displayed in an image form (e.g. using the icons shown in Fig. 9), and Par. [0086] lines 1-2 teaches a display means on the front part of the vehicle (within a visual field of a passenger))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Horita and Schpok to incorporate the teachings of An to have the display taught by the combination of Horita and Schpok display a plurality of icons arranged in sequence as taught by An.
	The motivation for doing so would be to inform the driver of the status of the current and subsequent autonomous driving and increase a possibility of prediction (An, Par. [0083] lines 8-12).
Regarding claim 17, the combination of Horita, Schpok, and An teaches all the limitations of claim 7 above, and further teaches “wherein the surrounding environment includes an obstacle, or an object to be avoided which is related to the content of the course or the running of the vehicle (Horita, Par. [0035] lines 12-15 and 26-27 teaches an externality recognition information integration unit the manages out-of-vehicle (surrounding environment) object information acquired from the externality sensor group and a traveling control cause specifying unit that specifies a cause target object of traveling control)”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665